             Case 3:19-cv-00158-RS Document 22 Filed 06/18/19 Page 1 of 5



 1   J. Curtis Edmondson, CSB# 236105
 2   Law Offices of J. Curtis Edmondson
     Venture Commerce Center
 3   3699 NE John Olsen Avenue
 4   Hillsboro, OR 97124
     Phone: 503-336-3749
 5   Fax: 503-482-7418
 6   Email: jcedmondson@edmolaw.com

 7   Attorney for Defendant JOHN DOE
 8
     162.236.15.245

 9

10

11                 IN THE UNITED STATES DISTRICT COURT
12
                FOR THE NORTHERN DISTRICT OF CALIFORNIA
13

14                                     ) Case No.: 3:19-cv-00158-RS
15   STRIKE 3 HOLDINGS, LLC,           )
                                       )
16        Plaintiff,                   ) NOTICE OF MOTION AND
17                                     ) MOTION FOR ATTORNEY FEES
     vs.                               )
18                                     ) Hearing Date: August 1, 2019
19   JOHN DOE subscriber assigned IP address
                                       ) Hearing Time: 1:30pm
                                       )
20    162.236.15.245                   ) Judge: Hon. Richard Seeborg
21
                                       )
                                       )
22        Defendant                    )
23

24

25

26




     MOTION FOR ATTORNEY FEES
                                          Page 1
              Case 3:19-cv-00158-RS Document 22 Filed 06/18/19 Page 2 of 5



 1

 2
                                 NOTICE OF MOTION
 3
           To all parties and their counsel of record, please take notice: defendant
 4
     JOHN DOE subscriber assigned IP address 162.236.15.245 (JOHN DOE) will
 5
     move this Court for an award of attorney fees in the amount of $ 1,665.00 as
 6
     against plaintiff Strike 3 Holdings, LLC (STRIKE 3) pursuant to 17 U.S.C. §505
 7
     and CRST Van Expedited, Inc. v. EEOC (2016). 136 S.Ct. 1642 (“CRST Van”).
 8
           This motion is set to be heard before the Hon. Richard Seeborg in the
 9
     United States District Court for the Northern District of California, located at San
10
     Francisco Courthouse, Courtroom 3 - 17th Floor, 450 Golden Gate Avenue, San
11
     Francisco, CA 94102, on Thursday, August 1, 2019 at 1:30pm.
12
           This motion will be based on this notice, the memorandum of points and
13
     authorities, the declaration of counsel, J. Curtis Edmondson, and any arguments
14
     presented in subsequent filings and at oral argument.
15

16

17
                 MEMORANDUM OF POINTS AND AUTHORITIES
        I. INTRODUCTION AND FACTUAL BACKGROUND
18
           This motion is short, because the life of this case was short. That does not
19
     imply that the filing of the suit is without costs to John Doe. Under CRST Van
20
     and the Copyright Statute, defendant may recover these costs.            The costs
21
     recoverable are attorney fees. Of course, this does not compensate John Doe for
22
     the stress of being sued.
23
           Strike 3 is a serial litigant having filed 3,000+ cases since 2017. (See
24
     PACER generally). The movies are pornographic.            The allegations, and the
25
     complaints, are templated claiming that the subscriber of the IP address at issue
26
     downloaded numerous movies using Bittorrent. (Docket 1).           Strike 3 claims

     MOTION FOR ATTORNEY FEES
                                            Page 2
              Case 3:19-cv-00158-RS Document 22 Filed 06/18/19 Page 3 of 5



 1   statutory damages. Since statutory damages range from $ 200.00 to $ 150,000.00
 2   per work (17 USC 504), Strike 3’s damages claim, in the case, would range from
 3   a considerable $ 18,800.00 to theoretically $ 14.1M.
 4         This lawsuit was filed on January 9, 2019 claiming infringement of 94
 5   works. (Docket 1).      This was followed by an ex-parte motion to learn the
 6   subscriber information. (See Order at Docket 8). Counsel for John Doe made an
 7   appearance. (Docket 11) and declined the magistrate. (Docket 14). This matter
 8   was then reassigned. (Docket 16). A minute scheduling order was issued (Docket
 9   17). The case was then dismissed under Rule 41. (Docket 21).
10

11   II.   ARGUMENT

12         At issue is whether there has been a material alteration in the relationship of
13   the litigants. The Court in CRST summed this rule up neatly:
14                “…A plaintiff seeks a material alteration in the legal
           relationship between the parties. A defendant seeks to prevent this
15
           alteration to the extent it is in the plaintiff's favor. The defendant, of
16         course, might prefer a judgment vindicating its position regarding the
           substantive merits of the plaintiff's allegations. The defendant has,
17         however, fulfilled its primary objective whenever the plaintiff's
18         challenge is rebuffed, irrespective of the precise reason for the court's
           decision….” CRST at 1651.
19

20         To determine if DOE materially altered the relationship of the parties, it is

21   important to look at the litigation strategy of the Strike 3 and the resulting

22
     statistics from the cases filed.

23
           Strike 3 has filed 3000+ cases since 2017. (See PACER). Some of those

24
     cases end in settlement, the majority end in dismissals, very few ever get close to

25
     summary judgment, none have gone to trial. Id.           These statistics have been

26
     confirmed in a decision written in the District of Columbia. (RJN EX 1). Further,



     MOTION FOR ATTORNEY FEES
                                              Page 3
              Case 3:19-cv-00158-RS Document 22 Filed 06/18/19 Page 4 of 5



 1   analysis of cases of this type was made in a recent law review article. (RJN EX
 2   2).
 3          Statistically speaking, there is about a 0% chance that Strike 3 will refile.
 4   Therefore, under CRST Van, there has been a material alteration of the parties
 5   relationship, as this Court can find that John Doe has “prevailed” as he “rebuffed”
 6   Strike 3’s lawsuit to the point where Strike 3 dismissed without prejudice. As such
 7   John Doe can now claim fees under CRST Van.
 8          CRST Van has been applied in the “Bittorrent” in the District of Nevada.
 9   Criminal Prods., Inc. v. Jenkins (D. Nev., 2018) 2:16-CV-2704, August 21, 2018.
10   (RJN EX 3). Notably, Criminal noted that CRST Van modified the prior Cadkin
11   and Buckhannon decisions, these two decisions effectively preventing a claim of
12   attorney fees under the Copyright Act. Criminal at 4. Further the Federal Circuit
13   has followed the application of CRST Van’s modification of Buckhannon. Raniere
14   v. Microsoft Corp. (Fed. Cir., 2018) 887 F.3d 1298, 1304.
15

16   III.   THE FEES ARE REASONABLE UNDER LODESTAR
17          To determine the reasonableness of the number of hours expended, the court
18   should consider the factors set forth in Kerr v. Screen Extras Guild, Inc., 526 F.2d

19   67, 70 (9th Cir. 1975). (“Kerr Factors”). The Kerr Factors are: (1) time and labor

20   required; (2) novelty and difficulty of the questions involved; (3) skill requisite to

21   perform the legal service properly; (4) preclusion of other employment by the

22
     attorney due to acceptance of the case; (5) customary fee; (6) whether the fee is

23
     fixed or contingent; (7) any time limitations imposed by the client or the

24
     circumstances; (8) amount involved and the results obtained; (9) experience,

25
     reputation, and ability of the attorneys; (10) undesirability of the case; (11) nature

26
     and length of the professional relationship with the client; and (12) awards in
     similar cases.

     MOTION FOR ATTORNEY FEES
                                             Page 4
              Case 3:19-cv-00158-RS Document 22 Filed 06/18/19 Page 5 of 5



 1         Despite the thoroughness of this list “[a] rote recitation of the relevant
 2   factors is unnecessary as long as the court adequately explains the basis for the
 3   award of attorneys' fees.” McGinnis v. Kentucky Fried Chicken of Cal., 51 F.3d
 4   805, 809 (9th Cir. 1995).
 5         Kerr Factors 3-9 weigh in favor John Doe’s counsel is been practicing IP
 6   litigation for 14 years. (Edmondson Decl). His hourly fee is reasonable for an
 7   attorney practicing in the Northern District of California.      He is also a licensed
 8   member of the patent bar. Kerr Factors 1-2 are probably neutral for a case at this
 9   stage. Kerr Factor 10 weighs heavily in favor of John Doe as few attorneys wish
10   to be associated with the pornography industry, either representing a plaintiff or a
11   defendant. Kerr Factor 11 weighs in favor of Strike 3. Kerr Factor 12 is probably
12   neutral as there are few cases, which the exception of the Nevada Case, involving
13   the application of CRST Van to dismissals without prejudice in Bittorrent cases.
14         Counsel for John Doe requests $ 1,665.00 for 3.7 hours at a billing rate of
15   $ 450.00 per hour.    An export of the billing entries is indicated on his declaration.
16   The hourly rate and time expended would be reasonable in any civil case.
17      IV. CONCLUSION

18         The linkage of an IP address to the infringer is tenous at best. Since Strike 3

19   decides to sue knowing that it is a coin toss that they get it right, they should bear

20   the attendant expense for getting it wrong.         CRST Van recognizes the costs

21   imposed on Defendants in the situation where Strike 3 “walks away.” John Doe

22
     respectfully requests entry of an order granting attorney fees in the amount of

23
     $1,665.00.

24
           Dated: June 18, 2019                       Signed:/s/ J. Curtis Edmondson
                                                            J. Curtis Edmondson
25                                                          Attorney for Defendant
26




     MOTION FOR ATTORNEY FEES
                                             Page 5
